                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


RAY HRUSKA,

                        Plaintiff,

v.                                                     Case No. 18-4073-HLT

GENERAL CASUALTY COMPANY
OF WISCONSIN,

                        Defendants.


                                AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 21) to amend the scheduling order

filed on October 10, 2018 (ECF No. 11). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

        a.      All discovery shall be commenced or served in time to be completed by

August 19, 2019.

        b.      Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from defendant by May 28, 2019. Disclosures and reports by

any rebuttal experts are due by July 15, 2019.

        c.      The final pretrial conference is rescheduled to September 5, 2019 at 1:00

p.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City, Kansas. Unless

otherwise notified, the undersigned magistrate judge will conduct the conference. No later

than August 26, 2019, defendant shall submit the parties’ proposed pretrial order as an

O:\ORDERS\18-4073-HLT-SO.DOCX
attachment to an e-mail directed to ksd_ohara_chambers@ksd.uscourts.gov. It shall be

in the form available on the court=s website (www.ksd.uscourts.gov), and the parties shall

affix their signatures according to the procedures governing multiple signatures set forth

in paragraphs II(C)(2)(a) & (b) of the Administrative Procedures for Filing, Signing, and

Verifying Pleadings and Papers by Electronic Means in Civil Cases.

        f.      The deadline for filing all other potentially dispositive motions (e.g.,

summary judgment) and motions challenging admissibility of expert testimony is October

1, 2019.

        g.      At the direction of Judge Teeter, the case shall be reset for trial on a trial

calendar that will begin on April 20, 2020.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated March 11, 2019 at Kansas City, Kansas.


                                              s/ James P. O=Hara
                                            James P. O=Hara
                                            U.S. Magistrate Judge




                                               2
O:\ORDERS\18-4073-HLT-SO.DOCX
